DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2. Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim 1-5, drawn to kits comprising primers for amplifying SPOP, EZH1 or ZNF148 gene transcripts, alone or in combination with a probe, restriction enzyme and/or antibody for detecting a mutation in SPOP, EZH1 or ZNF148. 

Group II, claims 10-14, drawn to methods for detecting a benign thyroid nodule comprising detecting a SPOP, EZH1, ZNF148 gene or protein in a subject and detecting a difference in the gene or protein as compared to normal genes, transcripts or proteins, including methods that detect a mutation at positon 281 in SEQ ID NO: 1 of the SPOP gene, a mutation at position 1712 of SEQ ID NO: 3 of the EZH1 gene and/or positions 1273-2871 of SEQ ID NO: 5 of the ZNF148 gene.

3.   The inventions listed as Groups I and II do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
A 371 case is considered to have unity of invention only when there is a technical relationship among those inventions involving one or more of the same or corresponding technical features. The expression “special technical feature” means 
In the instant situation, the linking technical feature of Group II, methods for detecting any change in a SPOP, EZH1, ZNF148 gene, transcript or protein in a subject as compared to a normal gene, transcript or protein was known in the art before the effective filing date of the claimed invention. For example, Jung et al (Oncotarget. Sept. 2016. 7(43): 69638; cited in the IDS) teaches methods of sequencing the SPOP and EZH1 genes of samples of subjects having thyroid follicular tumors, including benign follicular adenoma (FTA) and comparing the sequences to that of control, normal samples (e.g., p. 69639 “Whole–exome sequencing of FTA and FTC genomes”; p. 69640, col. 2). Jung teaches that mutations in EZH1 were exclusively detected in FTA samples (p. 69643, col. 2, and p.. 69645 “MATERIALS AND METHODS”). Additionally, regarding Group I, primers for amplifying SPOP, EZH1, ZNF148 gene sequences were known in the prior art. For example, Buckles et al. (Asian J Andrology. 2014. 16: 829-832) teaches primers for amplifying SPOP exon sequences, wherein the primers amplify products of a length greater than 80 bp (see Table 2). The primers of Buckles thereby amplifying SPOP gene sequences comprising nucleotide position 281 of present SEQ ID NO: 2 and “comprise” at least 80 bp. Note that the specification does not provide a limiting definition for the phrase “specifically amplify” and this phrase does not impart a specific structure onto the primers. Additionally, regarding the preamble of the present claims, as set forth in MPEP 2111.02 II: “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed 
4. Further restriction requirement applicable to Groups I and II
This application contains claims directed to more than one species of the generic invention.  These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.  	
The species are as follows: 
The SPOP, EZH1, ZNF148 genes, transcripts and proteins, and specifically, the mutation at positon 281 in SEQ ID NO: 1 of the SPOP gene, the mutation at position 1712 of SEQ ID NO: 3 of the EZH1 gene and the mutation at nucleotide positions 1273-2871 of SEQ ID NO: 5 of the ZNF148 gene.

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable.  The reply must also identify the claims readable on the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise include 
Currently, no claims are generic.

The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features for the following reasons: The recited genes and mutations in the genes, differ from one another with respect to their nucleotide sequence. The variant genes encode for proteins having different amino acid sequences, and different biological activities and effects.  The variant genes thereby have a different chemical structure and different biological activity and effect. Thus, the claimed variant genes do not have both a "common property or activity" and a common structure essential to that property or activity as would be required to show that the inventions are "of a similar nature." 
Note that Applicants are required to elect one specific gene / protein or one particular combination of the genes / proteins. For example, Applicant may elect the SPOP gene (and the mutation at position 281 in SEQ ID NO: 1) alone OR Applicant may elect the combination of both of the SPOP gene / protein (and the mutation at position 281 in SEQ ID NO: 1) and the EZH1 gene / protein (and the mutation at position 1712 of SEQ ID NO: 3) OR Applicant may elect the combination of both of the  EZH1 gene / protein (and the mutation at position 1712 of SEQ ID NO: 3) and the ZNF148 gene /protein (and the mutation containing positions 1273-2871 of SEQ ID NO :5), etc. If Applicant elects a combination of genes / proteins, then the individual genes / proteins will be withdrawn from consideration as being directed to a non-elected invention.
5. Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If 
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof. Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
6. The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104. See MPEP § 821.04(a). Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
7. Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J MYERS whose telephone number is (571)272-0747.  The examiner can normally be reached on M-Th 6:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARLA J MYERS/Primary Examiner, Art Unit 1634